      Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES                                                       CRIMINAL ACTION


 VERSUS                                                              NO. 16-207


 MIGUEL GAMEZ                                                        SECTION: “G”

                                   ORDER AND REASONS

       Before the Court is Defendant Miguel Gamez’s (“Gamez”) motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A).1 In the motion, Gamez contends that his medical

conditions—combined with the elevated risk of contracting COVID-19 while in custody—

constitute sufficient grounds for a sentence reduction under Section 3582(c)(1)(A).2 The

government opposes the motion for compassionate release.3 Considering the motion, the

memoranda in support and in opposition, the record, and the applicable law, the Court grants the

motion. To ensure public safety and adequately address Gamez’s medical issues, the Court orders

additional terms of supervised release as set forth below.

                                         I. Background

       On December 1, 2016, Gamez was charged by an Indictment with conspiracy to distribute

and to possess with the intent to distribute 5 kilograms or more of cocaine hydrochloride (“Count

1”) and obstruction of justice (“Count 2”).4 On June 21, 2017, Gamez pleaded guilty as charged




       1
           Rec. Doc. 88.

       2
           Id.

       3
           Rec. Doc. 91.

       4
           Rec. Doc. 1.


                                                1
      Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 2 of 17




in Counts 1 and 2 of the Indictment.5

       On November 8, 2018, the Court sentenced Gamez to a term of 70 months imprisonment

as to Counts 1 and 2, to be served concurrently.6 The Court also sentenced Gamez to a term of 3

years of supervised release.7 BOP records reflect that Gamez is currently incarcerated at Federal

Correctional Institution Coleman Law.8 His projected release date is December 9, 2021.9

       On December 18, 2020, Gamez filed the instant pro se motion for compassionate release

pursuant to Section 3582(c)(1)(A).10 On December 22, 2020, the Court appointed the Office of

the Federal Public Defender for the Eastern District of Louisiana to represent Gamez.11 On

December 29, 2020, the government filed an opposition to the motion for compassionate

release.12 On February 17, 2021, Gamez, through counsel, filed a supplemental memorandum in

further support of the motion for compassionate release.13

                                         II. Parties’ Arguments

A.     Gamez’s Arguments in Support of the Motion

       Gamez argues that his psoriatic arthritis, psoriasis, obesity, smoking history, and immune



       5
         Rec. Doc. 45. The case was originally allotted to the Honorable Kurt D. Engelhardt. On May 18, 2018, the
       case was reallotted to the Honorable Nannette Jolivette Brown after the elevation of Judge Engelhardt to
       the United States Court of Appeals for the Fifth Circuit. Rec. Doc. 69.

       6
           Rec. Doc. 85.

       7
           Id. at 3.

       8
           https://www.bop.gov/inmateloc/.

       9
           Id.

       10
            Rec. Doc. 88.

       11
            Rec. Doc. 89.

       12
            Rec. Doc. 91.

       13
            Rec. Doc. 99.


                                                      2
       Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 3 of 17




system deficiency—combined with the risks of contracting COVID-19 while incarcerated—

constitute sufficient grounds for a sentence reduction.14 Gamez asserts that he exhausted his

administrative remedies by filing a request for compassionate release with the warden of his

facility over 30 days ago.15 Gamez contends that his circumstances are extraordinary and

compelling to warrant compassionate release under Section 3582(c)(1)(A).16 He argues that a

sentence of time served would accomplish the goals of sentencing set forth at 18 U.S.C.

§ 3553(a)(2).17

B.     The Government’s Arguments in Opposition to the Motion

       The government makes two principal arguments in opposition to the instant motion.18

First, the government contends that Gamez has failed to present any “extraordinary and

compelling reasons” warranting a reduction under Section 3582(c)(1)(A).19 The government

contends that Gamez has not submitted any medical documentation to show that he suffers from

a medical condition that constitutes a CDC risk factor for COVID-19.20 To the extent that Gamez

asserts he suffers from rheumatoid arthritis or psoriatic arthritis, the government notes that Gamez

has not presented any credible medical evidence to support such a diagnosis.21 The government

argues that the fact Gamez is prescribed adalimumab (also known as humira) may suggest, at


       14
            Rec. Doc. 88 at 1.

       15
            Id. at 2.

       16
            Id. at 3.

       17
            Id. at 4–5.

       18
            Rec. Doc. 91.

       19
            Id. at 10.

       20
            Id. at 14.

       21
            Id.


                                                 3
       Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 4 of 17




best, that he has a condition that falls within the CDC’s list of factors that “might” increase the

risk of severe illness.22 Given the lack of data and certainty as to the “might” category of CDC

factors, the government asserts that Gamez has not alleged that he has a medical condition

constituting an “extraordinary and compelling reason” for compassionate release.23

       Second, the government argues that the Section 3553(a) factors disfavor a sentence

reduction.24 The government asserts that Gamez’s offense was serious, and the government notes

that Gamez attempted to destroy evidence while in custody.25 Moreover, prior to this conviction,

the government notes that Gamez was convicted of a domestic-violence related assault where he

punched his then-girlfriend and brandished a firearm.26 Finally, the government contends that this

Court does not have authority to direct the BOP to place Gamez on home confinement.27

C.     Gamez’s Arguments in Further Support of the Motion

       Gamez makes two arguments in the supplemental brief filed through counsel.28 First,

Gamez argues that he suffers from several health conditions that increase his risk of death or

serious illness if infected with COVID-19.29 Gamez notes that he is obese, is a former smoker,

and suffers from an arthritic joint condition.30 Gamez contends that he takes humira, an


       22
            Id. at 16.

       23
            Id.

       24
            Id. at 18.

       25
            Id.

       26
            Id.

       27
            Id. at 20.

       28
            See generally Rec. Doc. 99.

       29
            Id. at 2.

       30
            Id. at 3.


                                                4
       Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 5 of 17




immunosuppressant, for his arthritic joint condition.31 Both individually and in combination,

Gamez asserts that his medical history puts him at increased risk for COVID-19 complications.32

For these reasons, Gamez contends that there are extraordinary and compelling reasons for his

release.33

        Second, Gamez argues that he is not a danger to the community and the Section 3553(a)

factors support his release.34 Gamez notes that the domestic violence conviction cited by the

government is from over 16 years ago.35 Gamez notes that he has not remained in contact with

the victim, he plans to have no relationship with her when released, and he will not live in the

same city as the victim.36 Gamez asserts that his prison record has been exemplary, with only one

disciplinary infraction for taking a pie from the kitchen without permission.37 Therefore, Gamez

contends that his record supports a finding that he is not a danger to society.38 Gamez states that

he will reside with his brother and elderly relatives in Pensacola, Florida, when he is released. 39

He also notes that he is scheduled to enter a halfway house in July 2021.40




        31
             Id. at 3–4.

        32
             Id. at 4.

        33
             Id. at 9–10.

        34
             Id. at 11.

        35
             Id.

        36
             Id.

        37
             Id.

        38
             Id.

        39
             Id. at 1.

        40
             Id.


                                                 5
       Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 6 of 17




                                            III. Legal Standard

       Generally, a “court may not modify a term of imprisonment once it has been imposed.”41

Federal law provides three exceptions:

       (1) upon a motion for reduction in sentence under 18 U.S.C. § 3582(c)(1)(A);42

       (2) “to the extent expressly permitted by statute or by Rule 35 of the Federal Rules
       of Criminal Procedure”43; or

       (3) when the defendant was sentenced based on a retroactively lowered sentencing
       range.44

       Gamez moves the Court to reduce his sentence under Section 3582(c)(1)(A).45 Motions

to reduce a sentence under Section 3582(c)(1)(A) are often referred to as “compassionate release”

motions.46 Prior to 2018, only the Director of the BOP could file a compassionate release motion

under Section 3582(c)(1)(A).47 In 2018, Congress passed, and the President signed into law, the

First Step Act.48 That Act amended the process to file compassionate release motions by

permitting prisoners to file such motions directly with a court.49

       Yet, before filing a compassionate release motion directly with a court, a prisoner must




       41
            18 U.S.C. § 3582(c)(1)(A).

       42
            Id.

       43
            Id. § 3582(c)(1)(B).

       44
            Id. § 3582(c)(2).

       45
            Rec. Docs. 88, 99.

       46
            See, e.g., United States v. Reeves, No. CR 18-00294, 2020 WL 1816496, at *1 (W.D. La. Apr. 9, 2020).

       47
            Id.

       48
            See id.

       49
            See id.


                                                        6
       Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 7 of 17




exhaust the administrative requirements under Section 3582(c)(1)(A).50 Indeed, under

3582(c)(1)(A), a defendant may personally move the Court to reduce his or her sentence after

either (1) “the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or (2) “the lapse of 30 days from

the receipt of [a request to the Bureau of Prisons to bring a motion on the defendant’s behalf] by

the warden of the defendant’s facility,” whichever is earlier.

        Once Section 3582(c)(1)(A)’s exhaustion requirement is satisfied, a court may reduce a

prisoner’s sentence if it finds that (1) “extraordinary and compelling reasons warrant such a

reduction” and (2) the reduction is “consistent with applicable policy statements issued by the

Sentencing Commission.”51 Finally, the Court must “also consider[ ] the factors set forth in 18

U.S.C. § 3553(a) to the extent that they are applicable.”52

                                              IV. Analysis

        In the instant motion, Gamez argues that his medical conditions—combined with his

elevated risk of contracting COVID-19 while incarcerated—constitute sufficient grounds for a

sentence reduction under Section 3582(c)(1)(A).53 In response, the government argues that the

motion for compassionate release should be denied on the merits.54 The Court addresses each of

these issues in turn.




        50
             See 18 U.S.C. § 3582(c)(1)(A).

        51
             Id.

        52
             Id.

        53
             Rec. Docs. 88, 99.

        54
             Rec. Doc. 91.


                                                   7
       Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 8 of 17




A.     Whether Gamez has Exhausted Administrative Remedies

       A defendant must exhaust administrative remedies before filing a motion in the district

court seeking compassionate release pursuant to Section 3582(c)(1)(A).55 If a defendant submits

a request for compassionate release to the warden of his facility, and thereafter there is a “lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility,”56 the

exhaustion requirement is satisfied, and the Court may consider a motion for compassionate

release filed by the defendant. The Fifth Circuit has held that the exhaustion requirement is not

jurisdictional, but it is a mandatory claim-processing rule.57 Because the administrative

exhaustion requirement is a claim-processing rule, it must be enforced unless it is waived by the

government.58

       In this case, Gamez filed a request for compassionate release with the warden, which was

denied on June 11, 2020.59 The government does not dispute that the exhaustion requirements of

Section 3582(c)(1)(A) are satisfied.60 Therefore, the Court may evaluate Gamez’s request for

compassionate release on the merits.61


       55
          United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020) (“The statute’s requirement that a defendant
       file a request with the BOP before filing a motion in federal court is a [mandatory] nonjurisdictional claim-
       processing rule.”); 28 U.S.C. § 3582(c)(1)(A).

       56
            Franco, 973 F.3d at 468.

       57
            Id.

       58
         See United States v. Rivas, No. 20-10360, 2020 WL 6437288, at *2 (5th Cir. Nov. 2, 2020) (“Because the
       statutory language is mandatory—that a prisoner must exhaust their BOP remedy before filing in district
       court—we must enforce this procedural rule since the Government did not waive the exhaustion issue on
       appeal.”).

       59
            Rec. Doc. 88-1.

       60
            Rec. Doc. 91 at n.15.

       61
          See Franco, 973 F.3d at 468 (recognizing that a district court must enforce the mandatory claim-
       processing rule where it is raised by the government). Here, the government does not raise the claim-
       processing rule.


                                                        8
       Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 9 of 17




B.     Whether Extraordinary and Compelling Reasons Warrant a Sentence Reduction

       Pursuant to 28 U.S.C. § 3582(c)(1)(A)(i), a district court may reduce a term of

imprisonment if the court finds “extraordinary and compelling reasons warrant such a reduction”

and “such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” Section 1B1.13 of the United States Sentencing Guidelines is the applicable policy

statement. Application Note 1 to Section 1B1.13 defines the term “extraordinary and compelling

reasons” to include the following situations: (1) the defendant is suffering from a terminal illness

(“Subsection A1”); (2) the defendant is suffering from a condition that “substantially diminishes

the ability of the defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover” (“Subsection A2”); (3) the defendant is at

least 65 years old, is experiencing a serious deterioration in physical or mental health because of

the aging process, and has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less (“Subsection B”); (4) the death or incapacitation of the caregiver

of the defendant’s minor child or minor children (“Subsection C1”); (5) the incapacitation of the

defendant’s spouse or registered partner when the defendant would be the only available caregiver

for the spouse or registered partner (“Subsection C2”); or (6) “[a]s determined by the Director of

the Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling reason

other than, or in combination with, the reasons described” in the proceeding subsections

(“Subsection D”).62

       In the instant case, Gamez is not suffering from a terminal illness and he is not yet 65

years old. Additionally, Gamez does not argue that any family circumstances might warrant a

reduction of his sentence under Subsection C. Accordingly, Subsections A, B, and C of the


       62
            U.S.S.G. § 1B1.13 cmt. n.1 (2018).


                                                 9
      Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 10 of 17




Application Note do not apply. Instead, Gamez argues that his case falls within Subsection D.

       Subsection D requires a finding of extraordinary and compelling reasons to justify a

reduction of sentence. The Sentencing Guidelines were last amended on November 1, 2018, and

therefore the policy statement has not been updated since the enactment of the First Step Act on

December 21, 2018.63 Before the enactment of the First Step Act, only the Bureau of Prisons

could move for compassionate release under Section 3582. The First Step Act amended Section

3582(c) to allow a defendant to bring a motion for compassionate release “if he has exhausted his

administrative rights to appeal the BOP’s failure to bring such a motion or has waited 30 days

after the warden’s receipt of the request, whichever is earlier.”64

       In light of the First Step Act, there has been disagreement over whether courts may

determine what constitutes an extraordinary and compelling reason under the catchall provision

in Subsection D.65 Recent Fifth Circuit caselaw instructs that reference to the Guidelines is one

step in the district court’s own determination of whether extraordinary and compelling reasons

warrant a reduction of sentence.66 The Guidelines are not “the dispositive boundary of what may

be judicially determined to be extraordinary and compelling reasons for a sentence reduction for

medical reasons.”67 Accordingly, “the decision of whether to ultimately grant a modification is

left to the sound discretion of the trial court,” and such decisions are reviewed on appeal for abuse




       63
            See United States v. Gomez, 960 F.3d 173, 176 (5th Cir. 2020).

       64
            United States v. Bell, No. 20-10427, 2020 WL 5823316, at *1 (5th Cir. Sept. 30, 2020).

       65
         United States v. Lawrence, No. CR 13-42, 2020 WL 5411778, at *3–4 (E.D. La. Sept. 9, 2020) (collecting
       cases).

       66
            United States v. Gonzalez, 819 F. App’x 283, 284 (5th Cir. 2020).

       67
            Id.


                                                        10
      Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 11 of 17




of discretion.68

        In the motion, Gamez contends that his medical conditions—combined with the elevated

risk of contracting COVID-19 while in custody—constitute sufficient grounds for a sentence

reduction under Section 3582(c)(1)(A).69 Specifically, Gamez asserts that he is obese, is a former

smoker, and takes an immunosuppressant for his arthritic joint condition.;70 The government

contends that Gamez has not submitted any medical documentation to show that he suffers from

a medical condition that constitutes a CDC risk factor for COVID-19.71

        The BOP medical records submitted in support of this motion show that Gamez is obese.

Gamez is 6 feet tall and weighs 265 pounds,72 with a resulting Body Mass Index (“BMI”) of 35.9,

placing him in the obese category. The CDC has stated that people with obesity are at an increased

risk of severe illness from COVID-19.73 Indeed, the government recognizes that a person with a

BMI of 30 or higher is at an increased risk of severe illness from COVID-19.74

      Additionally, Gamez is a former smoker. The CDC has recognized that being a current or

former cigarette smoker increases an individual’s risk of severe illness from COVID-19.75



        68
             Id. (quoting United States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011)).

        69
             Rec. Docs. 88, 99.

        70
             See id.

        71
             Rec. Doc. 91 at 14.

        72
             Rec. Doc. 100-2 at 24, 125.

        73
            Centers for Disease Control and Prevention, People with Certain Medical Conditions,
        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
        (last visited Feb. 21, 2021).

        74
             Rec. Doc. 91 at 13.

        75
            Centers for Disease Control and Prevention, People with Certain Medical Conditions,
        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
        (last visited Feb. 21, 2021).


                                                          11
      Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 12 of 17




      Gamez also takes adalimumab (also known as humira) for his arthritic joint condition.76

Humira “is a TNF blocker medicine that can lower the ability of [an individual’s] immune system

to fight infections.77 The CDC has recognized that individuals who use immune weakening

medicines might be at an increased risk of severe illness from COVID-19.78

       Considering that Gamez is obese, is a former smoker, and takes an immunosuppressant

for his arthritic joint condition, the Court finds that Gamez’s medical conditions make him

particularly vulnerable to severe illness from COVID-19 so as to warrant a finding of

“extraordinary and compelling” circumstances.

C.     Whether the Section 3553(a) Factors Weigh in Favor of Reducing Gamez’s Sentence

       Having found that “extraordinary and compelling” circumstances warrant a reduction in

sentence, the Sentencing Guidelines’ policy statement regarding compassionate release states that

a defendant’s sentence may be reduced only if “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g),” and the Court’s

determination is in line with “the factors set forth in 18 U.S.C. § 3553(a).”79

       Gamez argues that his release is supported by the Section 3553(a) factors, and he does not

pose a danger to any person or to society if released.80 The government argues that the Section




       76
            Rec. Doc. 100-2 at 25.

       77
         Important Safety Information About Humira (Adalimumab), https://www.humira.com/global/frequently-
       asked-questions (last visited Feb. 21, 2021).

       78
           Centers for Disease Control and Prevention, People with Certain Medical Conditions,
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
       (last visited Feb. 21, 2021).

       79
            U.S.S.G. § 1B1.13 cmt. n.1 (2018).

       80
            Rec. Docs. 88, 99.


                                                   12
      Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 13 of 17




3553(a) factors disfavor a sentence reduction.81

       Section 3142(g) sets out the factors courts must consider in deciding whether to release a

defendant pending trial. The factors related to whether a petitioner is a danger to the community

include: “the nature and circumstances of the offense charged,” “the history and characteristics

of the person,” including “the person’s character, physical and mental condition, family ties,

employment, financial resources, length of residence in the community, community ties, past

conduct, history relating to drug or alcohol abuse, [and] criminal history,” and “the nature and

seriousness of the danger to any person or the community that would be posed by the person’s

release.”82 Section 3553(a), which sets forth the factors to consider in initially imposing a

sentence, requires the Court to consider:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant; [and]
       (2) the need for the sentence imposed—
       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense;
       (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant; and
       (D) to provide the defendant with needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner[.]83

       On November 8, 2018, Gamez appeared before this Court after pleading guilty to a

conspiracy to distribute cocaine hydrochloride and obstruction of justice, and the Court sentenced

Gamez to a term of 70 months imprisonment.84 The Court also sentenced Gamez to a term of 3




       81
            Rec. Doc. 91 at 18.

       82
            18 U.S.C. § 3142(g).

       83
            18 U.S.C. § 3553(a).

       84
            Rec. Doc. 85.


                                                13
      Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 14 of 17




years of supervised release.85 In the underlying offense, Gamez and a co-conspirator transported

drugs from Texas to Florida.86 After his arrest, Gamez attempted to break his cellular telephone

in an effort to prevent law enforcement from retrieving information regarding his involvement in

the drug trafficking organization.87 BOP records reflect that Gamez is currently incarcerated at

Federal Correctional Institution Coleman Law.88 His projected release date is December 9,

2021.89 Gamez is scheduled to enter a halfway house in July 2021.90

       Gamez is a 34-year-old, Hispanic male.91 He was born in North Carolina, but he has been

a resident of Florida since his adolescent years.92 Gamez was primarily raised by his mother under

difficult financial conditions.93 Gamez’s mother passed away in 2005.94 He has been working

since age 12,95 and he was consistently employed in the construction industry from 2005 until his

arrest.96 He has two children.97 Gamez suffers from severe rheumatoid arthritis and psoriasis.98


       85
            Id. at 3.

       86
            Rec. Doc. 50 at ¶ 10.

       87
            Id. at ¶ 16.

       88
            https://www.bop.gov/inmateloc/.

       89
            Id.

       90
            Rec. Doc. 99 at 1, n.1.

       91
            Rec. Doc. 50 at p. 4.

       92
            Id. at ¶¶ 49, 53.

       93
            Id. at ¶ 51.

       94
            Id.

       95
            Id. at ¶ 79.

       96
            Id. at ¶ 65–68.

       97
            Id. at ¶ 52.

       98
            Id. at ¶ 56.


                                               14
      Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 15 of 17




At sentencing, Gamez reported that his medication cost approximately $800 per month with

medical insurance and was a motivating factor for his commission of the instant offense.99 Gamez

reported a prior history of drug abuse involving marijuana and cocaine.100

      Gamez was previously convicted of aggravated assault with a firearm and carrying a

concealed firearm in 2005 when he was 19 years old.101 The convictions resulted after he punched

his then-girlfriend and brandished a firearm.102 Gamez also has prior convictions for driving

without a license and driving a vehicle with an invalid license plate.103

       Gamez plans to live with his brother in Pensacola, Florida, when he is released from

prison. Gamez is incarcerated at a low security facility. He has an exemplary prison record.

       Taking all of these factors into consideration, the Court finds that with appropriate support

Gamez is not a danger to the safety of any other person or to the community, and a sentence

reduction is warranted under Section 3553(a). The instant offense was not violent in nature, and

it appears to have been motivated by the financial strain associated with Gamez’s medical

conditions. Accordingly, having considered all of the relevant factors under Section 3142(g) and

Section 3553(a), and having weighed the totality of the relevant circumstances, the Court finds

the factors weigh in favor of Gamez’s request for compassionate release. The Court orders

additional terms of supervised release as set forth below to ensure public safety and adequately

address Gamez’s medical issues.



       99
            Rec. Doc. 81 at 4.

       100
             Rec. Doc. 50 at ¶¶ 59–60.

       101
             Id. at ¶ 40.

       102
             Id.

       103
             Id. at ¶¶ 41–42.


                                                15
      Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 16 of 17




                                           V. Conclusion

       For the reasons discussed above and pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the Court

finds that extraordinary and compelling reasons warrant a reduction of Gamez’s sentence. Gamez

does not pose a danger to any other person or the community, the Section 3553(a) factors support

a reduction, and the reduction is consistent with applicable U.S. Sentencing Commission policy

statements. Accordingly,

       IT IS HEREBY ORDERED that Defendant Miguel Gamez’s motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A) is GRANTED.104 Gamez’s sentence is reduced to time

served in prison.

       IT IS FURTHER ORDERED that upon release from imprisonment, Gamez shall be

placed on supervised release for a term of three years as to Counts 1 and 2, to be served

concurrently. While on supervised release, Gamez shall abide by all standard and special

conditions of supervised release, which were previously imposed at sentencing:105

              1. To ensure that Gamez is able to support himself through lawful means, he shall
                 pursue his HiSET or vocational training that will equip him for suitable
                 employment as approved by the United States Probation Officer.

              2. To ensure that Gamez supports himself through lawful means, Gamezr shall
                 maintain full-time, legitimate employment and not be unemployed for a term of
                 more than 30 days unless excused for school, training, or other acceptable reasons.
                 Further, Gamez shall provide documentation including but not limited to pay
                 stubs, contractual agreements, W-2 Wage and Earning Statements, and other
                 documentation requested by the United States Probation Officer. If unemployed,
                 Gamez shall participate in employment readiness programs, as approved by the
                 Probation Officer.

              3. Considering the nature of the instant offense and Gamez’s responses to the Texas
                 Christian University Drug Screen II (“TCUDS”), Gamez shall participate in an
                 approved cognitive behavioral therapeutic treatment program and abide by all

       104
             Rec. Doc. 88.

       105
             See Rec. Doc. 85.


                                                  16
      Case 2:16-cr-00207-NJB-JVM Document 102 Filed 03/01/21 Page 17 of 17




                  supplemental conditions of treatment. Gamez shall contribute to the cost of this
                  program to the extent that he is deemed capable by the United States Probation
                  Officer.

              4. Considering the nature of the instant offense, Gamez shall submit his person,
                 residence, office or vehicle to a search, conducted by a United States Probation
                 Officer at a reasonable time in a reasonable manner, based upon reasonable
                 suspicion that contraband or evidence of a violation of a condition of supervision
                 may exist; failure to submit to a search may be grounds for revocation; Gamez
                 shall warn any other resident(s) that the premises may be subject to searches
                 pursuant to this condition.

       Additionally, in light of the COVID-19 pandemic and the reduction of sentence granted

to Gamez by this Order, the following additional special conditions shall also be imposed:

              1. Upon release, Gamez shall report immediately to the home of his brother in
                 Pensacola, Florida.

              2. In light of the COVID-19 pandemic, once released Gamez shall self-quarantine
                 for a period of 14 days.

              3. To assist Gamez with his re-entry into the community, Gamez shall provide
                 monthly updates to the Court.

       If Gamez violates any condition of supervised release, his term of supervised release could

be revoked and he could be sentenced to serve in prison all or part of the term of supervised

release without credit for any time previously served on supervised release.106

                                     1st day of March, 2021.
       NEW ORLEANS, LOUISIANA, this _____



                                                       ___________________________________
                                                       NANNETTE JOLIVETTE BROWN
                                                       CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT




       106
             See 18 U.S.C. § 3583(e)(3).


                                                 17
